Per Curiam.
Respondent was admitted to practice by this Court in 1998, after having previously been admitted in Vermont in 1989. In July 2016, respondent was publically reprimanded and a six-month term of probation was imposed by a Hearing Panel of the Vermont Professional Responsibility *1421Board due to her failure to file income taxes in Vermont from 2011 through 2014. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) now moves to impose discipline upon respondent in this state by reason of the discipline imposed upon her in Vermont. Respondent has not replied or otherwise responded to AGC’s motion or raised any of the available defenses (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.13 [b]); therefore, we grant the motion (see Matter of Bailey, 145 AD3d 1182, 1182 [2016]; Matter of Halbfish, 78 AD3d 1320, 1321 [2010]).
Turning to the appropriate discipline to be imposed, upon consideration of all the facts and circumstances, including the discipline imposed in Vermont, we hold that, in order to protect the public, maintain the honor and integrity of the profession and deter others from committing similar misconduct, respondent should be censured in this state (see Matter of Laser, 131 AD3d 1336, 1337 [2015]; Matter of Nimmer, 112 AD3d 1137, 1138 [2013]).
McCarthy, J.R, Egan Jr., Rose, Clark and Aarons, JJ., concur.
Ordered that the motion of the Attorney Grievance Committee for the Third Judicial Department is granted; and it is further ordered that respondent is censured.